09-5009-cv
Perri v. City of New York



                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation "summary order"). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the twenty-fourth day of June, two thousand and ten.


PRESENT:

          RALPH K. WINTER,
          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ANTHONY PERRI,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-5009-cv

CITY OF NEW YORK , ILLEGAL UNITS OF THE N.Y.P.D., and the
so named individuals of their Unit, JOHN DOE #1, JOHN DOE
#2, ANTHONY R. DISALVIO , JANE DOE ,

                               Defendants-Appellees.*

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




          *
              The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.
                                                                    1
FOR PLAINTIFF-APPELLANT:                         Anthony S. Perri, pro se, New York, NY.

FOR DEFENDANTS-APPELLEES:                        Scott Schorr, Senior Counsel, Appeals Division, The
                                                 City of New York Law Department, New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Allyne R. Ross, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Anthony Perri (“Perri” or “Plaintiff”), pro se, appeals from the District
Court’s order declining to appoint a guardian ad litem and dismissing his complaint without
prejudice. We assume the parties’ familiarity with the factual and procedural history of the case.

         We review decisions on whether to appoint a guardian ad litem under Fed. R. Civ. P. 17(c)
for abuse of discretion. See Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 200 (2d Cir. 2003).
If, in the district court’s view, it is clear that no substantial claim could be asserted on behalf of a
plaintiff, even with the assistance of a guardian ad litem, the court may dismiss the complaint
without prejudice. See Berrios v. N.Y. City Hous. Auth., 564 F.3d 130, 135 (2d Cir. 2009).

        Having reviewed the record in light of those principles, we affirm the judgment of the
District Court substantially for the reasons stated by Judge Ross in her thorough and well-reasoned
Opinion and Order. See Perri v. City of N.Y., No. 08 CV 0451, 2009 WL 3839317 (E.D.N.Y. Nov.
17, 2009).

                                           CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.


                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                    2